 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAY J. RIDLEY,                                      No. 2:18-CV-0479=JAM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    SCOTT JONES, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brought this civil rights action pursuant to

18   42 U.S.C. § 1983. Final judgment was entered on November 9, 2018, and the action has been

19   closed. Plaintiff has not appealed. Pending before the Court is plaintiff’s motion for the

20   appointment of counsel, see ECF No. 14, filed after entry of judgment. The Court construes

21   plaintiff’s motion as a motion for appointment of counsel on appeal and denies the motion

22   without prejudice to renewal in the appellate court. This Court expresses no opinion as to the

23   availability or status of any actual or potential appeal.

24                  IT IS SO ORDERED.

25   Dated: March 30, 2020
                                                             ____________________________________
26                                                           DENNIS M. COTA
27                                                           UNITED STATES MAGISTRATE JUDGE

28
                                                         1
